Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed November 18, 2021 is acknowledged and has been entered.  Claims 1, 21, 26, 31 are amended.  Claims 22-25, 27-30 and 32-42 are canceled.  Claims 43-53 are newly added. Claims 1-20 and 43-52 are pending and will be examined.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on November 18, 2021 is acknowledged.
Claims 21, 26 and 31 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2019 and August 25, 2017 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-12, 18-20, 43-46, 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Leeuwen et al. (WO2012087135; June 2012) in view of He et al. (PNAS, 2010, 107(16):7527-7532) and Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761). 
With regard to claim 1, Van Leeuwen teaches a method of detecting the presence of a hypervirulent Clostridium difficile strain in a biological sample, the method comprising: performing a nucleic acid amplification reaction comprising DNA extracted from the biological sample as a template, a first oligonucleotide primer set specific for amplifying a target sequence in the C. difficile hydR gene in the reaction (p 8-9, where the hypervirulent strain is 078).
With regard to claim 2, Van Leeuwen teaches a method of claim 1, further comprising a step of detecting the presence of a hypervirulent Clostridium difficile strain in said biological sample, wherein the hypervirulent Clostridium difficile strain is detected in the sample, when the first oligonucleotide primer set does not amplify a specific product and the second 
With regard to claim 3, Van Leeuwen teaches a method of claim 1, wherein the hypervirulent Clostridium difficile strain is Clostridium difficile strain 027 or a 027-ribotype-resembling Clostridium difficile strain (p 8-9, where the hypervirulent strain is 078).  
With regard to claim 4, Van Leeuwen teaches a method of claim 1, wherein the presence of C. difficile hydR. gene DNA in said sample indicates that Clostridium difficile strain 027 is not present in the sample (p 8-9, where the absence or the presence of a hypervirulent strain can be detected).  
With regard to claim 18, Van Leeuwen teaches a method of claim 1, wherein the biological sample is a stool sample or a food sample (p 19 where the sample can be food or stool).  
With regard to claim 19, Van Leeuwen teaches a method of claim 2, wherein the detection of hypervirulent Clostridium difficile strain is performed using a DNA chip, gel electrophoresis, a radiation measurement, a fluorescence measurement, or a phosphorescence measurement (p 22-23, where PCR is used for detection).  
With regard to claim 20, Van Leeuwen teaches a method of claim 1, wherein the method is performed as a real-time PCR assay (p 22-23, where PCR is used for detection).  
With regard to claim 43, Van Leeuwen teaches a method of claim 1, wherein the nucleic acid amplification reaction is a PCR reaction (p 22-23, where PCR is used for detection).  
With regard to claim 44, Van Leeuwen teaches a method of claim 43, wherein the PCR reaction is performed as a real-time PCR assay (p 22-23, where PCR is used for detection).  

With regard to claim 52, Van Leeuwen teaches a method of claim 51, wherein at least one oligonucleotide of the first oligonucleotide primer set comprises a modified nucleotide selected from the group consisting of a LNA nucleotide, a minor groove binder (MGB)-conjugated nucleotide, a nucleotide with a SuperBase, and a PNA nucleotide (p 10 where PNA can be included).  
Regarding claim 1, while Van Leeuwen teaches a method of detection of a variety of targets for detecting C diff, Van Leeuwen does not particularly teach the step where the gene includes SEQ ID NO:1.
With regard to claim 1, He teaches wherein said hydR gene target sequence comprises at least part of the sequence set forth in SEQ ID NO: 1, and a second oligonucleotide primer set specific for amplifying at least part of the target sequence corresponding to C. difficile sequence set forth in SEQ ID NO:2 in the reaction.  
SEQ ID NO:1
Qy          1 CGAACTTCCTCTATTAAAGCGAATGGGATTTTTTCTAACCAGCTACAATGTACCATTTTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2061062 CGAACTTCCTCTATTAAAGCGAATGGGATTTTTTCTAACCAGCTACAATGTACCATTTTT 2061121

Qy         61 CTACGTGTGTAATCATTCGCACTATGAACAACCAATTCTATTATTTTTTCATTTGCTGTA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2061122 CTACGTGTGTAATCATTCGCACTATGAACAACCAATTCTATTATTTTTTCATTTGCTGTA 2061181

Qy        121 AGGGTGTCATCAGCAACAAGATACTCTAAAAAATTATTCATTTGTGAGTAAAGTTCTTTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2061182 AGGGTGTCATCAGCAACAAGATACTCTAAAAAATTATTCATTTGTGAGTAAAGTTCTTTT 2061241

Qy        181 GTGACACTTCTCAGTATATCTTCTTTAGTTTTAAAGTGATGATACATTGCAC 232
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2061242 GTGACACTTCTCAGTATATCTTCTTTAGTTTTAAAGTGATGATACATTGCAC 2061293


Qy          1 ACGGAAACATCAAATAACGAATTGACAATTTCTGTAGATTTCGGTACGAAAACTTCATGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3787883 ACGGAAACATCAAATAACGAATTGACAATTTCTGTAGATTTCGGTACGAAAACTTCATGG 3787824

Qy         61 GAAAGCAGCTTGGTAACCCAATTAAATGAAATACCATATAATAACATTGGTAAAGGTAC 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    3787823 GAAAGCAGCTTGGTAACCCAATTAAATGAAATACCATATAATAACATTGGTAAAGGTAC 3787765

With regard to claim 5, He teaches a method of claim 1, wherein the C. difficile - specific target sequence for the first oligonucleotide primer set is a nucleotide region of an C. difficile hydR gene as set forth in SEQ ID NO: 1 and at least part of said nucleotide region is specifically amplified (see alignment above where He teaches SEQ ID NO:1 and 2).  
With regard to claim 45, He teaches a method of claim 1, wherein the first oligonucleotide primer set amplifies at least 50 contiguous nucleotides of SEQ ID NO: 1 (see alignment above where He teaches SEQ ID NO:1 and 2).  
With regard to claim 46, He teaches a method of claim 1, wherein the second oligonucleotide primer set amplifies at least 50 contiguous nucleotides of SEQ ID NO:2 (see alignment above where He teaches SEQ ID NO:1 and 2).  
With regard to claim 10, He teaches a method of claim 1, wherein the second oligonucleotide primer set comprises an oligonucleotide comprising or consisting of at least 10 contiguous nucleotides present in a nucleotide sequence as set forth in SEQ ID NO: 5 and an oligonucleotide comprising or consisting of at least 10 contiguous nucleotides present in a nucleotide sequence as set forth in SEQ ID NO: 6.  
SEQ ID NO:5
Qy          1 ACGGAAACATCAAATAACG 19
              |||||||||||||||||||
Db    3787883 ACGGAAACATCAAATAACG 3787865

SEQ ID NO:6

              |||||||||||||||||||||||||
Db    3787765 GTACCTTTACCAATGTTATTATATG 3787789

With regard to claim 11, He teaches a method of claim 10, wherein the second oligonucleotide primer set comprises an oligonucleotide comprising or consisting of the nucleotide sequence as set forth in SEQ ID NO: 5 and an oligonucleotide comprising or consisting of the nucleotide sequence as set forth in SEQ ID NO: 6 (see alignment above where He teaches SEQ ID NO:5 and 6).  
With regard to claim 12, He teaches a method of claim 1, wherein the presence of the target sequence amplified with the second oligonucleotide primer set is detected by the use of a probe comprising or consisting of the nucleotide sequence as set forth in SEQ ID NO:8 or 9.
SEQ ID NO:8
Qy          1 TCTGTAGATTTCGGTACGAAAACTTCA 27
              |||||||||||||||||||||||||||
Db    3787853 TCTGTAGATTTCGGTACGAAAACTTCA 3787827

With regard to claim 13, He teaches a method of claim 1, wherein the amplification reaction further comprises a third oligonucleotide primer set specific for amplifying C. difficile toxin B gene (tcdB) in the reaction and at least part of nucleotide region as set forth in SEQ ID NO: 10 is specifically amplified in the reaction.
SEQ ID NO:10  
Qy          1 GGAAGTGAATGTATATGAAAACCTAAGTAGATATTAGTATATTTTATAAATAGAAAGGAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     719449 GGAAGTGAATGTATATGAAAACCTAAGTAGATATTAGTATATTTTATAAATAGAAAGGAG 719508

Qy         61 GATATATAAAAGAGTTTTAGCATTTAGATGTAAAAATATTCAATAAAAATATTATAGTAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     719509 GATATATAAAAGAGTTTTAGCATTTAGATGTAAAAATATTCAATAAAAATATTATAGTAA 719568

Qy        121 AGGAGAAAATTTTATGAGTTTAGTTAATAGAAAACAGTTAGAAAAAATGGC 171
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db     719569 AGGAGAAAATTTTATGAGTTTAGTTAATAGAAAACAGTTAGAAAAAATGGC 719619


Further, while neither van Leeuwen or He teach precisely the same sequences as SEQ ID NO:1 or 2, or 5-6 or 8 or 10 He teaches the full length sequences as claimed and since the claimed primers simply represent structural homologs the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of hydR in C difficile, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among other features.  Lowe evaluated the performance of primers output by the computer program and after testing primers designed for more than 10 gene products found that “experimental testing has shown that all of the amplification products specified by these primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe” (p. 1760, col. 2).  The computer program designed by Lowe can rapidly scan an entire nucleotide sequence "for all possible primer pairs obeying these rules” (p. 1757, col. 2).  The process is based on a user specified region of the target sequence and other parameters including GC content and 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Van Leeuwen and the known sequence of hydR in C difficile to design a variety of primers suitable for the amplification and detection of hydR in C difficile as taught by He, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers to focus study on particular regions of interest" .  Therefore, one of ordinary skill in the art at the time the invention was made would have been .

Claims 6-9 and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Leeuwen et al. (WO2012087135; June 2012) in view of He et al. (PNAS, 2010, 107(16):7527-7532) and Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761) as applied over claims 1-5, 10-12, 18-20, 43-46, 50-52 above and further in view of Farrow et al. (Microbiology, 2001, 147, p 2717-2728). 
With regard to claim 48, Van Leeuwen teaches a method of claim 6, wherein at least one oligonucleotide of the first oligonucleotide primer set comprises a modification selected from the group consisting of a base modification, a sugar modification, and a backbone modification (p 9).  
With regard to claim 49, Van Leeuwen teaches a method of claim 48, wherein at least one oligonucleotide of the first oligonucleotide primer set comprises a modified nucleotide selected from the group consisting of a LNA nucleotide, a minor groove binder (MGB)-conjugated nucleotide, a nucleotide with a SuperBase, and a PNA nucleotide (p 10).   
Regarding claims 6-7 and 47-49, while Van Leeuwen teaches the primer modification as noted above, Van Leeuwen does not teach the sequences of SEQ ID NO:3 and 4, as claimed.
With regard to claim 6, He teaches a method of claim 5, wherein the first oligonucleotide primer set comprises an oligonucleotide comprising or consisting of at least 10 contiguous nucleotides present in the nucleotide sequence as set forth in SEQ ID NO: 3.  

Qy          1 CGAACTTCCTCTATTAAAGC 20
              ||||||||||||||||||||
Db    2170538 CGAACTTCCTCTATTAAAGC 2170557

With regard to claim 7, He teaches a method of claim 6, wherein the first oligonucleotide primer set comprises an oligonucleotide comprising or consisting of the nucleotide sequence as set forth in SEQ ID NO: 3 (see alignment above where He teaches SEQ ID NO:3).  
With regard to claim 47, He teaches a method of claim 6, wherein the oligonucleotide comprising or consisting of at least 10 contiguous nucleotides present in the nucleotide sequence as set forth in SEQ ID NO: 3 (see alignment above where He teaches SEQ ID NO:3).  
Regarding claim 6-7 and 47, while He teaches SEQ ID NO:3, He does not teach SEQ ID NO:4.
With regard to claim 6-7 and 47, Farrow teaches and an oligonucleotide comprising or consisting of at least 10 contiguous nucleotides present in the nucleotide sequence as set forth in SEQ ID NO: 4.
SEQ ID NO:4
Qy          1 GTGCAATGTATCATCACTTTA 21
              |||||||||||||||||||||
Db     408374 GTGCAATGTATCATCACTTTA 408394

With regard to claim 8, Farrow teaches a method of claim 1, wherein the presence of the target sequence amplified with the first oligonucleotide primer set is detected by the use of a probe comprising or consisting of at least 10 contiguous nucleotides present in the nucleotide sequence as set forth in SEQ ID NO:7.  
SEQ ID NO:7
Qy          1 AATCATTCGCACTATGAACAACCAATT 27
              |||||||||||||||||||||||||||
Db       1675 AATCATTCGCACTATGAACAACCAATT 1649

With regard to claim 9, Farrow teaches a method of claim 8, wherein the presence of the target sequence amplified with the first oligonucleotide primer set is detected by the use of a probe comprising or consisting of the nucleotide sequence as set forth in SEQ ID NO:7 (see alignment above where Farrow teaches SEQ ID NO:7).  
Further, while neither van Leeuwen or He teach precisely the same sequences as SEQ ID NO:3-4 or 7, Farrow teaches the full length sequences as claimed and since the claimed primers simply represent structural homologs the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of hydR in C difficile, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among other features.  Lowe evaluated the performance of primers output by the computer program and after testing primers designed for more than 10 gene products found that “experimental testing has shown that all of the amplification products specified by these primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe” (p. 1760, col. 2).  The computer program designed by Lowe can rapidly scan an entire nucleotide sequence "for all possible primer pairs obeying these rules” (p. 1757, col. 2).  The process is based on a user specified region of the target sequence and other parameters including GC content and melting temperature of the amplified region.  The program provides a list of candidate antisense 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Van Leeuwen and the known sequence of hydR in C difficile to design a variety of primers suitable for the amplification and detection of hydR in C difficile as taught by Farrow, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers to focus study on particular regions of interest" .  Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to have adjusted the teachings of Van Leeuwen and the known sequence of hydR to .

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Leeuwen et al. (WO2012087135; June 2012) in view of He et al. (PNAS, 2010, 107(16):7527-7532) and Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761) as applied over claims 1-5, 10-12, 18-20, 43-46, 50-52 above and further in view of Murray et al. (BMC Infect Dis, 2009, 9(103), p 1-11). 
With regard to claim 14, Murray teaches a method of claim 13, wherein the third oligonucleotide primer set comprises an oligonucleotide comprising or consisting of at least 10 contiguous nucleotides present in the nucleotide sequence as set forth in SEQ ID NO: 11 and an oligonucleotide comprising or consisting of at least 10 contiguous nucleotides present in the nucleotide sequence as set forth in SEQ ID NO: 12.
SEQ ID NO:11
Qy          1 GGAAGTGAATGTATATGAAAACC 23
              |||||||||||||||||||||||
Db       1213 GGAAGTGAATGTATATGAAAACC 1235

SEQ ID NO:12
Qy          1 GCCATTTTTTCTAACTGTTTTC 22
              ||||||||||||||||||||||
Db       1370 GCCATTTTTTCTAACTGTTTTC 1349

With regard to claim 15, Murray teaches a method of claim 14, wherein the third oligonucleotide primer set comprises an oligonucleotide comprising or consisting of the nucleotide sequence as set forth in SEQ ID NO: 11 and an oligonucleotide comprising or 
With regard to claim 16, Murray teaches a method of claim 13, wherein the presence of the target sequence amplified with the third oligonucleotide primer set is detected by the use of a probe comprising or consisting of at least 10 contiguous nucleotides present in the nucleotide sequence as set forth in SEQ ID NO:13. 
SEQ ID NO:13
 Qy          1 AGAAAGGAGGATATATAAAAGAGTTTTAGC 30
              ||||||||||||||||||||||||||||||
Db       1264 AGAAAGGAGGATATATAAAAGAGTTTTAGC 1293

With regard to claim 17, Murray teaches a method of claim 16, wherein the presence of the target sequence amplified with the third oligonucleotide primer set is detected by the use of a probe comprising or consisting of the nucleotide sequence as set forth in SEQ ID NO: 13.  
Further, while neither van Leeuwen or He teach precisely the same sequences as SEQ ID NO:11, 12 or 13, Murray teaches the full length sequences as claimed and since the claimed primers simply represent structural homologs the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of hydR in C difficile, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Van Leeuwen and the known sequence of hydR in C difficile to design a variety of primers suitable for the amplification and detection of 

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637